Citation Nr: 0936487	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to an effective date earlier than October 21, 
2003, for the award of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  His awards and decorations include the 
Combat Infantry Badge and Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In the May 2004 rating decision, the RO also denied claims 
for higher ratings for degenerative joint disease of the 
lumbar spine, shell fragment wound right buttock, shell 
fragment wound scar right lower abdomen, neuralgia right 
anterior femoral cutaneous nerve, arthritis right hip, shell 
fragment wound right lower abdomen and right posterior ilium; 
service connection for bilateral shoulder degenerative joint 
disease, bilateral elbow degenerative joint disease, 
bilateral knee degenerative joint disease; effective date 
prior to October 21, 2003 for the grant of service connection 
for PTSD, degenerative disease of the lumbar spine, tinnitus, 
arthritis right hip, and bilateral hearing loss; and 
entitlement to a separate evaluation for anxiety reaction and 
PTSD.  In August 2004, the Veteran filed a notice of 
disagreement initiating an appeal to the Board of these 
determinations as well as the ratings assigned for his 
tinnitus, bilateral hearing loss, and PTSD.  In January 2006, 
the RO issued a Statement of the Case as to all issues 
appealed.

In February 2006, VA received the Veteran's VA FORM 9, Appeal 
to Board of Veterans' Appeals, in which he indicated that he 
was only appealing the issues of increased rating for 
bilateral hearing loss, tinnitus, and PTSD as well as 
entitlement to an earlier effective date for PTSD.  As the 
Veteran has affirmatively indicated that he wished to 
complete his appeal to the Board with respect to these issues 
only, the remaining issues listed in the January 2006 
Statement of the Case are not before the Board.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.202.

Finally, it is noted that, although the Veteran's original 
claim for service connection for PTSD was received at the RO 
on October 21, 2003; inasmuch as service connection for a 
psychiatric disorder, characterized as anxiety reaction, has 
been in effect since September 11, 1971, the day following 
the Veteran's discharge from active duty service, VA will 
accept the October 2003 claim as a claim for an increased 
rating.  As explained in detail in the earlier effective date 
section of the decision below, accepting the October 2003 
claim as a claim for an increased rating affords the Veteran 
the greater benefit.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that 
correspond to not worse than Level II hearing in the right 
ear and Level II hearing in the left ear.

2.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  Prior to January 10, 2006, the Veteran's service-
connected PTSD is not shown to have caused occupational and 
social impairment, with deficiencies in most areas.

4.  From January 10, 2006, the Veteran's service-connected 
PTSD has been manifested by  symptoms that more nearly 
approximate total occupational and social impairment.

5.  The Veteran was originally granted service connection for 
an acquired psychiatric disorder, diagnosed as anxiety 
reaction, and assigned a 10 percent schedular evaluation in a 
March 1972 rating decision.  This evaluation was most 
recently confirmed by a March 1977 rating decision, which 
became final for lack of a timely appeal.

6.  On October 21, 2003, VA received the Veteran's claim for 
service connection for PTSD (which is considered a claim for 
an increased rating for a psychiatric disorder inasmuch as 
service connection for anxiety reaction was already in 
effect) and the RO, by the rating action now on appeal, 
granted a 50 percent rating effective from October 21, 2003, 
the date of receipt of the claim for an increased rating.  

7.  It is factually ascertainable that the Veteran's service-
connected PTSD increased in severity so as to warrant the 
assignment of a 50 percent disability rating from April 22, 
2003, within the one year prior to October 21, 2003, the date 
of receipt of the claim for an increased rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.85, 4.86 Diagnostic Code 6100 (2008).

2.  There is no legal basis for the assignment of an initial 
schedular rating in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  Prior to January 10, 2006, the schedular criteria for a 
disability rating higher than 50 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

4.  From January 10, 2006, resolving reasonable doubt in the 
Veteran's favor, the schedular criteria for a 100 percent 
disability rating  for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2008).

5.  The criteria for an effective date of April 22, 2003, for 
the award of a 50 percent evaluation for PTSD, are met.  
38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in January 2004 and provided to the 
appellant prior to the May 2004 rating decision on appeal 
satisfied the duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection for bilateral hearing loss and tinnitus 
as well as for an increased rating for his service-connected 
psychiatric disorder.  It is noted that the Veteran's appeal 
for higher initial disability ratings for his bilateral 
hearing loss and tinnitus are downstream issues, arising from 
the initial ratings assigned for these disorders once the RO 
awarded service connection.  In addition, a subsequent March 
2006 letter from the RO further advised the Veteran of how 
disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

Notwithstanding the foregoing, it is noted that, on September 
4, 2009, the Federal Circuit vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Specifically, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  In addition, the Federal Circuit 
determined that "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgments.  

The RO sent the Veteran a Vazquez letter in connection with 
his bilateral hearing loss claim in May 2008 and in 
connection with both bilateral hearing loss and PTSD claims 
in September 2008.  Thereafter, the RO readjudicated these 
claims in the November 2008 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings, such as for the 
Veteran's bilateral hearing loss and tinnitus, the additional 
notice requirements set forth in Vazquez-Flores do not apply.  
Courts have held that once service connection is granted the 
claim is substantiated, and additional notice as to 
downstream elements of the claim, (disability rating and 
effective date) is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, it is noted that the 
requirements set forth in Vazquez-Flores applies to the claim 
for an increased rating for PTSD because, inasmuch as service 
connection for anxiety reaction was already in effect, the 
appeal of this issue arises from a claim which is construed 
as a claim for an increased rating.

As for the duty to assist, the RO obtained the Veteran's 
service, VA and private treatment records and he has been 
provided VA compensation examinations in connection with his 
psychiatric and audiologic claims.  As there is no indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Specifically with respect to the hearing loss and tinnitus 
claims, the Board also finds the March 2004, August 2004, and 
October 2008 VA examinations are adequate for rating 
purposes.  The examiners fulfilled the requirements by 
eliciting information from the Veteran concerning his medical 
history and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  In order to 
evaluate the level of disability and any changes in severity, 
it is necessary to consider the complete medical history of 
the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, as with the Veteran's claim for an increased rating 
for a psychiatric disorder, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, as with the bilateral hearing loss 
and tinnitus claims, where the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this case, 
October 2002 with respect to the psychiatric disorder claim - 
until VA makes a final decision on the claim.  Id.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2008).

Hearing Loss

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. 
§ 4.86(b).  In all other cases, Table VI is employed.

The Veteran had a VA hearing examination in March 2004.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
30
40
LEFT
45
40
40
50
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.

Applying these findings to Table VI results in a numeric 
designation of I in the right ear and II in the left ear.  
Under Table VII, the numeric designation I in the right ear 
and II of the left ear requires the assignment of a zero 
percent evaluation under Diagnostic Code 6100.  His decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.



The Veteran had another VA hearing examination in August 
2004.  Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
35
LEFT
25
30
30
30
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Applying these findings to Table VI results in a numeric 
designation of II in the right ear and I in the left ear.  
Under Table VII, the numeric designation II in the right ear 
and I in the left ear requires the assignment of a zero 
percent evaluation under Diagnostic Code 6100.  His decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.

Finally, the Veteran underwent a third VA hearing examination 
in October 2008.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
15
25
LEFT
25
15
15
35
45

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.

Applying these findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  
Under Table VII, the numeric designation I in the right ear 
and I in the left ear requires the assignment of a zero 
percent evaluation under Diagnostic Code 6100.  His decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.

Accordingly, based on the results of the March 2004, August 
2004, and October 2008 VA hearing examinations and the 
application of those findings to Tables VI and VII, the Board 
concludes the Veteran's hearing loss is appropriately rated 
at the zero-percent level.

The Board is mindful that, in his substantive appeal, the 
Veteran argued that a compensable evaluation for bilateral 
hearing loss is warranted because he is to be issued hearing 
aids.  However, it is important for him to understand that 
under Lendenmann, the assignment of disability ratings for 
hearing impairment are derived by a mechanical - meaning 
nondiscretionary, application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  His use of hearing aids, alone, do not provide 
a basis to increase his rating.

For these reasons and bases, the preponderance of the 
evidence is against the assignment of a compensable rating 
for any period of time contemplated by the appeal.  That is 
to say, the Board may not stage the Veteran's rating because 
at no time since the effective date of his award has he met 
the requirements for a compensable rating.  Fenderson, supra.

Moreover, as the preponderance of the evidence is against his 
claim for a higher initial rating, the benefit-of-the-doubt 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 do 
not apply and the claim must be denied.

Tinnitus

The Veteran has requested an increased rating for bilateral 
tinnitus.  As noted on his substantive appeal, he argues that 
the maximum allowable rating for bilateral tinnitus is 20 
percent.  As explained below, the maximum rating for 
tinnitus, either bilateral or unilateral, is 10 percent.  
Thus, the Veteran's appeal is denied.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  Id., at 78.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  On 
appeal, the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations - 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260 - which limit a Veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an increased schedular rating for 
tinnitus, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA 
have no effect on an appeal where the law and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

PTSD

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  

Under this criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

The Veteran's claim for service connection for PTSD was 
received on October 21, 2003; however, because he was already 
service-connected for a psychiatric disorder, characterized 
as anxiety reaction, VA has accepted the claim for service 
connection for PTSD as a claim for an increased rating.  
Although the May 2004 rating decision recharacterized the 
Veteran's service-connected psychiatric disorder from anxiety 
reaction to PTSD and assigned an increased schedular rating 
of 50 percent disabling effective from October 21, 2003, the 
date of receipt of the Veteran's claim, VA must look to the 
evidence from October 2002, the time period one year before 
the claim was filed, to determine the appropriate level of 
disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The 
appropriate level of disability as a result of the Veteran's 
service connected PTSD during the one year period prior to 
the date of receipt of his claim for an increased rating, 
from October 2002 to October 2003, will be discussed in the 
earlier effective date section of the decision below.  

Prior to January 10, 2006

VA outpatient treatment records reflect that, on April 22, 
2003, the Veteran initially endorsed PTSD symptoms of 
nightmares, recurring dreams, intrusive thoughts, 
irritability, and survivor's guilt.  He also endorsed 
depressive symptoms.  He reported that his PTSD symptoms had 
increased since he saw the movie "Band of Brothers" one 
year previously.  On mental status examination, the Veteran 
was casually dressed, mildly anxious, had fair eye contact, 
was cooperative, and had "depressed" mood with congruent 
affect.  His thought process was organized and content was 
appropriate.  He denied suicidal and homicidal ideation as 
well as auditory and visual hallucinations.  No delusions 
were elicited.  The diagnoses were generalized anxiety 
disorder and prolonged PTSD.  The GAF score was identified as 
55.  

In June 2003, the Veteran continued to endorse PTSD symptoms 
of nightmares, recurring dreams, intrusive thoughts, 
difficulty concentrating, irritability, and survivor's guilt 
as well as some depressive symptoms.  He complained of 
ongoing sleep disturbance that was very troubling to him.  On 
mental status examination, he was casually dressed, mildly 
anxious, made fair eye contact, was cooperative, and his mood 
was "less depressed" with congruent affect.  His thought 
process was organized and content was appropriate.  He denied 
suicidal and homicidal ideation as well as auditory and 
visual hallucinations.  No delusions were elicited.  

In October 2003, the Veteran endorsed multiple anxiety 
symptoms of nightmares, recurring dreams, intrusive thoughts, 
sleep disturbance, irritability, isolative behavior, and 
survivor's guilt.  He also endorsed depressive symptoms of 
fatigue and reduced concentration.  He reported increased 
difficulty coping with stress with his illness.  On mental 
status examination, the Veteran was casually dressed, made 
fair eye contact, was cooperative, his speech was normal, 
mood and affect were constricted, his thought process was 
organized, content was appropriate, and he denied suicidal 
and homicidal ideation as well as auditory and visual 
hallucinations.  No delusions were elicited.  The diagnoses 
were generalized anxiety disorder and prolonged PTSD.  The 
GAF score was identified as 55.  

A February 2004 VA outpatient treatment report notes the 
Veteran endorsed PTSD symptoms of nightmares, flashbacks, 
intrusive thoughts, sleep disturbance, irritability, 
isolative behavior, and survivors guilt.  He endorsed 
depressive symptoms of fatigue and reduced concentration.  
The examiner noted that the Veteran had social and 
occupational impairment secondary to PTSD symptoms.  Mental 
status examination and diagnoses were identical to the 
October 2003 examination and the GAF score was identified as 
53.  

A March 2004 report of VA fee basis PTSD examination notes 
the Veteran's complaints of constant insomnia, flashbacks, 
poor concentration, anxiety, despair, irritability, increased 
startle response, and isolation.  After service, the Veteran 
reported working in a warehouse for 22 years and described 
his relationship with his supervisor and co-workers as poor.  
The relationships with his father, mother, and siblings was 
described as good.  He has a fair relationship with his 
children and he has had some problems with his wife of 30 
years.  Since developing his mental condition, the Veteran 
has reported isolation, loss of a sense of identity, and his 
choices about work, friends, and socialization have all 
suffered.  The Veteran also reported episodic irritability or 
outbursts of anger, persistent and chronic exaggerated 
startle response, and persistent difficulty concentrating.  

On mental status examination, the Veteran was noted to be a 
reliable historian, orientation was within normal limits and 
his appearance, hygiene, and behavior were appropriate.  
Affect and mood was abnormal with depressed mood; however, 
depression did not affect his ability to function 
independently and effectively.  Communication and speech was 
within normal limits.  Panic attacks were absent and no 
delusion or hallucination history was present.  No delusion 
or hallucination was observed at the time of examination.  
Obsessional rituals were absent and thought processes were 
appropriate.  Judgment was not impaired, abstract thinking 
was normal, memory was within normal limits, and there was 
passive thoughts of death with no intent.  Homicidal ideation 
was absent.  The diagnoses were anxiety reaction and PTSD and 
the GAF score was identified as 50.  The examiner commented 
that the Veteran occasionally has some interference in 
performing activities of daily living because of anxiety 
limitations and physical limitations and he has difficulty 
establishing and maintaining effective work and social 
relationships because of anxiety.

A May 2004 report of VA outpatient treatment reflects that 
the Veteran complained of ongoing nightmares that disrupt his 
sleep, including recurring nightmares of being shot.  He 
continued to endorse PTSD symptoms, as on prior examinations.  
Mental status examination and diagnoses were identical to the 
October 2003 and February 2004 examinations and the GAF score 
was identified as 50.  

An August 2004 report of VA fee basis examination for PTSD 
notes the Veteran's complaint of experiencing frequent 
intrusive thoughts and recollections of his war experience.  
It is further noted that the Veteran's sleeping problem 
consists of an inability to sleep well due to constant 
nightmares.  His symptoms were reported as intrusive thoughts 
about combat action in Vietnam, nightmares, and flashbacks 
mainly about the incident in which his radio operator was 
shot through the throat.  The Veteran became very tearful 
when talking about the experience.  The symptoms occur 
constantly and the ability to perform daily functions during 
remission/partial remission was described as fair to poor.  
The examination report reflects that the Veteran worked as a 
foreman for 22 years and his relationships with his 
supervisor and co-workers was fair.  Since developing his 
mental condition, the Veteran reported being unable to work 
or have a social life.  He had not worked for four years 
because of his physical and emotional problems.  

Mental status examination, diagnoses, and GAF score were 
identical to that which was noted in the March 2004 VA fee 
basis PTSD examination report.  The examiner commented that 
the Veteran does not have difficulty performing the 
activities of daily living; however, he has difficulty 
establishing and maintaining effective work and social 
relationships because of PTSD.  

Upon consideration of the forgoing, it is noted that, 
although the Veteran's PTSD has been show to be productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood as well as difficulty in establishing and 
maintaining effective work and social relationships so as to 
support the assignment of a schedular rating of 50 percent 
disabling, the clinical findings do not show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships so as to warrant the assignment of the next 
higher rating of 70 percent disabling.  Specifically, the 
clinical evidence is silent with respect to suicidal 
ideation, obsessional rituals, panic attacks, impaired 
impulse control, spatial disorientation or neglect of 
personal hygiene and the Veteran's speech has always been 
described as normal.  Although there is evidence of 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships, 
these manifestations of his PTSD have been considered in the 
assignment of the 50 percent rating.  It is further noted 
that, although the Veteran has an inability to establish and 
maintain effective relationships, he has been married for 
more than 30 years and has described good relationships with 
his parents and siblings and fair relationships with his 
children.  

Although the record includes GAF scores of 50 to 55, 
indicating moderate to serious symptoms, these scores and the 
examiner's assessment of the severity of the condition must 
be considered in light of the actual symptoms of the 
Veteran's disorder which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126.  In the instant 
case, while the Veteran clearly exhibits psychiatric 
symptoms, none of the evidence of records suggests that they 
are of such severity so as to warrant a disability rating 
greater than the currently assigned 50 percent evaluation for 
this service-connected disability.  

Thus, the criteria for an evaluation in excess of 50 percent 
disabling for the Veteran's PTSD have not been met prior to 
January 2006.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2); 
4.130, Diagnostic Code 9411.

From January 10, 2006

VA outpatient treatment records reflect that, starting on 
January 10, 2006, the Veteran reported several deaths in his 
family over the past two months and verbalized feeling guilt 
for being unable to attend the funeral of his best friend's 
mother.  He compared this guilt to the ongoing survivor's 
guilt he feels regarding his radio operator who was killed in 
Vietnam.  His PTSD symptoms consisted of nightmares, vivid 
flashbacks, intrusive thoughts, sleep disturbance, 
irritability, isolative behavior, and survivor's guilt.  He 
conveyed how difficult it is coping with is PTSD symptoms.  
On mental status examination, the Veteran was casually 
dressed, made fair eye contact, was cooperative, speech was 
normal, mood and affect were constricted, thought process was 
organized, content was appropriate, he denied suicidal and 
homicidal ideation as well as auditory and visual 
hallucinations, and no delusions were elicited.  The 
impression was PTSD and the GAF score was identified as 48.  
The examiner commented that the Veteran has severe social and 
occupational impairment secondary to PTSD, he is 
unemployable, and totally and permanently disabled.  

Subsequent VA outpatient treatment records repeat these 
complaints, findings, and diagnosis and the GAF scores range 
from 48 to 50.  Moreover, subsequent VA outpatient treatment 
reports consistently find the Veteran has severe social and 
occupational impairment secondary to PTSD, he is 
unemployable, and totally and permanently disabled.

Upon VA fee basis PTSD examination in October 2008, the 
Veteran complained of constant anxiety and difficulty 
sleeping which have affected his daily functioning and 
resulted in his not being able to work since 2000.  The 
Veteran recalled that the relationship with his father was 
fair and it was good with his mother, siblings, wife and 
children.  He reported that he often feels socially isolated 
and experiences long periods of survivor's guilt related to 
the loss of a close friend in Vietnam.  The Veteran reported 
a persistent and recurrent recollection of seeing the image 
of his radio operator shot through the throat while in 
Vietnam and hearing his last words.  There is a persistent, 
recurrent, and distressing dream of the event.  He reported a 
persistent feeling as if the traumatic event were recurring.  

On mental status examination, the Veteran was a reliable 
historian, orientation was within normal limits, and 
appearance, hygiene and behavior were appropriate.  Speech 
and communication were within normal limits and he maintained 
good eye contact.  Affect and mood were abnormal with 
depressed mood which occurs as often as three times per week, 
each episode lasting for 20-30 minutes.  The Veteran reported 
some anxiety and depressive symptoms, such as often feeling 
tearful when recalling losing close friends in Vietnam.  He 
also reported that he tends to worry excessively.  
Concentration was within normal limits, panic attacks were 
absent, there was no suspiciousness and there were no 
delusions, hallucinations, or obsessional rituals.  The 
examiner noted that there are behavioral, cognitive, social, 
affective or somatic symptoms attributed to PTSD and are 
described as recurring nightmares, flashbacks, physiological 
reactivity, sleep disturbance, and impaired social 
relationships.  The diagnosis was PTSD and the GAF score was 
identified as 52.  The examiner commented that the Veteran, 
mentally, does not have difficulty performing activities of 
daily living, is able to establish and maintain effective 
work/school an social relationships as well as effective 
family role functioning.  He has occasional interference with 
recreation or leisurely pursuits because he is often socially 
isolated.

After careful consideration, the Board has determined that, 
effective from January 10, 2006, the impairment from the 
Veteran's PTSD more nearly approximates the total 
occupational and social impairment required for a 100 percent 
rating.  In this regard, the Board notes that the VA 
outpatient treatment records from January 10, 2006, 
consistently find the Veteran as having severe social and 
occupational impairment secondary to PTSD, being 
unemployable, and totally and permanently disabled.  In 
reaching this decision, the Board has also considered the GAF 
scores, ranging from 48 to 52 and indicating serious to the 
lower range of moderate symptoms.  

The Board acknowledges that the medical evidence of record, 
to include the October 2008 report of VA fee basis PTSD 
examination, does not reflect that the Veteran experiences 
all of the symptoms associated with a 100 percent rating, but 
there is no requirement that he do so.  The Court has held 
that the symptoms enumerated under the schedule for rating 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of  the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

As there exists evidence that, staring from January 10, 2006, 
the Veteran's PTSD has been manifested by symptoms resulting 
in total occupation and social impairment, the Board resolves 
all benefit of the doubt in the Veteran's favor and finds 
that his PTSD more nearly approximates the criteria for a 100 
percent rating effective from January 10, 2006, but not prior 
to that date.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); 38 C.F.R. § 4.130, Diagnostic Code 9411.

Conclusion

The statements concerning the Veteran's service-connected 
bilateral hearing loss, tinnitus, and psychiatric pathology 
involve matters capable of lay observation, and are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, such descriptions must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.

In addition, the Board finds that there is no evidence that 
the manifestations of the Veteran's service-connected 
bilateral hearing loss, tinnitus, or psychiatric pathology 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for hearing loss or an evaluation in excess 
of 10 percent disabling for tinnitus at any time during the 
appeal period.  The preponderance of the evidence is also 
against a finding that a higher than 50 percent rating for 
the Veteran's service-connected PTSD is warranted prior to 
January 10, 2006.  Finally, the Board finds that a disability 
rating of 100 percent is warranted from January 10, 2006.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see 
also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a).  When a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the RO initially granted service connection for 
anxiety reaction in a March 1972 rating decision.  At that 
time, a 10 percent evaluation was assigned, effective 
September 11, 1971, the day following the Veteran's discharge 
from active duty service.  The Veteran did not appeal that 
decision and it became final.  Thereafter, the 10 percent 
schedular rating for anxiety reaction was confirmed and 
continued, to include by the most recent rating decision 
dated in March 1977.

On October 21, 2003, VA received the Veteran's claim for 
service connection for PTSD.  Inasmuch as service connection 
for a psychiatric disorder, characterized as anxiety 
reaction, was already in effect, the claim for service 
connection for PTSD is accepted as a claim for an increased 
rating.  

In a May 2004 rating decision, the RO recharacterized the 
Veteran's service-connected psychiatric disability from 
anxiety reaction to PTSD and assigned an increased rating of 
50 percent disabling effective from October 21, 2003, the 
date of receipt of claim.  The Veteran asserts that he is 
entitled to an earlier effective date for such award.  The 
Board presently finds that it is factually ascertainable that 
the Veteran's service-connected PTSD increased in severity so 
as to warrant the assignment of a 50 percent disability from 
April 22, 2003, within the one year prior to October 21, 
2003, the date of receipt of the claim for an increased 
rating, based on a report of VA outpatient treatment.

As noted above, VA outpatient treatment records reflect that, 
on April 22, 2003, the Veteran initially endorsed PTSD 
symptoms of nightmares, recurring dreams, intrusive thoughts, 
irritability, and survivor's guilt.  He also endorsed 
depressive symptoms.  He reported that his PTSD symptoms had 
increased since he saw the movie "Band of Brothers" one 
year previously.  On mental status examination, the Veteran 
was casually dressed, mildly anxious, had fair eye contact, 
was cooperative, and had "depressed" mood with congruent 
affect.  His thought process was organized and content was 
appropriate.  He denied suicidal and homicidal ideation as 
well as auditory and visual hallucinations.  No delusions 
were elicited.  The diagnoses were generalized anxiety 
disorder and prolonged PTSD.  The GAF score was identified as 
55.  

In addition, subsequent VA treatment records and examination 
reports reflect that these complaints, symptoms, and findings 
continued and that it was based on this clinical evidence 
that VA awarded the increased rating of 50 percent disabling 
for the Veteran's psychiatric pathology.  

As the criteria for a 50 percent evaluation for the service-
connected psychiatric disorder were met as of April 22, 2003, 
that is the proper effective date for the grant of a 50 
percent rating.  Regardless of the date of claim, an 
effective date earlier  than April 22, 2003, is not warranted 
as the criteria for a 50 percent rating were not met prior to 
this date.  See 38 C.F.R. § 3.400.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service, as evidenced 
by his receipt of the Combat Infantry Badge and Purple Heart 
Medal, and that the appellant is sincere in his belief that 
he is entitled to an earlier effective date back to his 
discharge from service (as noted on his January 2006 
substantive appeal).  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which an effective date earlier than April 22, 
2003 may be granted.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

Entitlement to a disability rating in excess of 50 percent 
prior to January 10, 2006, for PTSD is denied.

Entitlement to a 100 percent rating for PTSD, from January 
10, 2006, is granted, subject to the legal authority 
governing the payment of VA compensation benefits. 

An effective date of April 22, 2003, but no earlier, for the 
award of a 50 percent evaluation for PTSD is granted, subject 
to the legal authority governing the payment of VA 
compensation benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


